Title: From James Madison to Thomas Jefferson, 24 December 1801
From: Madison, James
To: Jefferson, Thomas


Der. 24. [1801]
J. Madison’s respectful compliments to the President
It appears that the Secy. of State, the Secy. of the Treasury, & the Attorney General were appd. Commissrs. to settle with Georgia, by their names, but with their official titles annexed. On the resignation of Col. Pickering, Mr. Marshal was appd. in his room, No resignation of his Commission for the Georgia business being referred to or implied. It seems to have been understood, that altho’ these public officers were appd. as private individuals, these commissions ceased with their Official characters, and consequently the three commissions are at present vacant.
 

   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 24 Dec.


   On 31 Dec. 1799 Adams had named Timothy Pickering, Oliver Wolcott, and Samuel Sitgreaves to serve on a commission to settle conflicting claims between the U.S. and Georgia in the Yazoo country. Jefferson subsequently nominated JM, Gallatin, and Levi Lincoln to the commission on 5 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:331, 400). For the background of the dispute, see Magrath, Yazoo, pp. 34–35.

